DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Vermani to US 20130272147: discloses Systems and methods of using space time block codes (STBCs)
Alexander to US 20100183104: discloses a method of data processing in a multi-carrier wireless communication network
Gallizio to US20090067520: discloses a method of channel estimation in orthogonal frequency-division multiplexing communication employing three or more subcarriers. However, the limitations “performing a fast Fourier transform operation on the training sequence and a preset reference sequence, respectively, to obtain frequency domain data of the training sequence and frequency domain data of the reference sequence, and conjugately multiplying the frequency domain data of the training sequence by the frequency domain data of the reference sequence; extracting a real part of a conjugate multiplication result, wherein the real part of the conjugate multiplication result is an MxN array, with M being the number of symbols of the training sequence, and N being the number of points of the fast Fourier transform operation; averaging all values in each column of the MxN array, respectively, to obtain an output array of 1 row and N columns; and estimating, according to a value in each column of the output array of 1 row and N .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461